

	

		II

		109th CONGRESS

		1st Session

		S. 2106

		IN THE SENATE OF THE UNITED

		  STATES

		

			December 15, 2005

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Reclamation Wastewater and

		  Groundwater Study and Facilities Act to authorize the Secretary of the Interior

		  to participate in the Prado Basin Natural Treatment System Project, to

		  authorize the Secretary to carry out a program to assist agencies in projects

		  to construct regional brine lines in California, to authorize the Secretary to

		  participate in the Lower Chino Dairy Area desalination demonstration and

		  reclamation project, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Santa Ana River Water Supply

			 Enhancement Act of 2005.

		2.Prado Basin Natural

			 Treatment System Project

			(a)In

			 generalThe Reclamation

			 Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title

			 XVI; 43 U.S.C. 390h et seq.) is amended by adding at the end the

			 following:

				

					1636.Prado Basin Natural

				Treatment System Project

						(a)In

				generalThe Secretary, in

				cooperation with the Orange County Water District, shall participate in the

				planning, design, and construction of natural treatment systems and wetlands

				for the flows of the Santa Ana River, California, and its tributaries into the

				Prado Basin.

						(b)Cost

				sharingThe Federal share of

				the cost of the project described in subsection (a) shall not exceed 25 percent

				of the total cost of the project.

						(c)LimitationFunds provided by the Secretary shall not

				be used for the operation and maintenance of the project described in

				subsection (a).

						(d)Authorization of

				appropriationsThere is

				authorized to be appropriated to carry out this section $20,000,000.

						(e)Sunset of

				authorityThis section shall

				have no effect after the date that is 10 years after the date of the enactment

				of this

				section.

						.

			(b)Conforming

			 amendmentThe table of

			 sections in section 2 of Public Law 102–575 is further amended by inserting

			 after the item relating to section 1634 the following:

				

					

						Sec. 1636. Prado Basin Natural

				Treatment System

				Project.

					

					.

			3.Regional brine

			 lines

			(a)In

			 generalThe Reclamation

			 Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title

			 XVI; 43 U.S.C. 390h et seq.) is further amended by adding at the end the

			 following:

				

					1637.Regional brine

				lines

						(a)Southern

				CaliforniaThe Secretary,

				under Federal reclamation laws and in cooperation with units of local

				government, may assist agencies in projects to construct regional brine lines

				to export the salinity imported from the Colorado River to the Pacific Ocean as

				identified in—

							(1)the Salinity Management Study prepared by

				the Bureau of Reclamation and the Metropolitan Water District of Southern

				California; and

							(2)the Southern California Comprehensive Water

				Reclamation and Reuse Study prepared by the Bureau of Reclamation.

							(b)Agreements and

				regulationsThe Secretary may

				enter into such agreements and promulgate such regulations as are necessary to

				carry out this section.

						(c)Cost

				sharingThe Federal share of

				the cost of a project to construct regional brine lines described in subsection

				(a) shall not exceed—

							(1)25 percent of the total cost of the

				project; or

							(2)$40,000,000.

							(d)LimitationFunds provided by the Secretary shall not

				be used for operation or maintenance of any project described in subsection

				(a).

						(e)Sunset of

				authorityThis section shall

				have no effect after the date that is 10 years after the date of the enactment

				of this

				section.

						.

			(b)Conforming

			 amendmentThe table of

			 sections in section 2 of Public Law 102–575 is further amended by inserting

			 after the item relating to section 1635 the following:

				

					

						Sec. 1637. Regional brine

				lines.

					

					.

			4.Lower Chino Dairy Area

			 desalination demonstration and reclamation project

			(a)In

			 generalThe Reclamation

			 Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title

			 XVI; 43 U.S.C. 390h et seq.) is further amended by adding at the end the

			 following:

				

					1638.Lower Chino Dairy

				Area desalination demonstration and reclamation project

						(a)In

				generalThe Secretary, in

				cooperation with the Chino Basin Watermaster, the Inland Empire Utilities

				Agency, and the Santa Ana Watershed Project Authority and acting under the

				Federal reclamation laws, shall participate in the design, planning, and

				construction of the Lower Chino Dairy Area desalination demonstration and

				reclamation project.

						(b)Cost

				sharingThe Federal share of

				the cost of the project described in subsection (a) shall not exceed—

							(1)25 percent of the total cost of the

				project; or

							(2)$50,000,000.

							(c)LimitationFunds provided by the Secretary shall not

				be used for operation or maintenance of the project described in subsection

				(a).

						(d)Authorization of

				appropriationsThere are

				authorized to be appropriated such sums as are necessary to carry out this

				section.

						(e)Sunset of

				authorityThis section shall

				have no effect after the date that is 10 years after the date of the enactment

				of this

				section.

						.

			(b)Conforming

			 amendmentThe table of

			 sections in section 2 of Public Law 102–575 is further amended by inserting

			 after the item relating to section 1636 the following:

				

					

						Sec. 1638. Lower Chino dairy

				area desalination demonstration and reclamation

				project.

					

					.

			5.Ceiling increase on

			 Federal share of water reclamation projectSection 1631(d) of the Reclamation

			 Wastewater and Groundwater Study and Facilities Act (43 U.S.C.390h-13(d)) is

			 amended—

			(1)in paragraph (1) by striking

			 paragraph (2) and inserting paragraphs (2) and

			 (3); and

			(2)by adding at the end the following new

			 paragraph:

				

					(3)The Federal share of the costs of the

				project authorized by section 1624 shall not exceed the following:

						(A)$22,000,000 for fiscal year 2007.

						(B)$24,200,000 for fiscal year 2008.

						(C)$26,620,000 for fiscal year 2009.

						(D)$29,282,000 for fiscal year 2010.

						(E)$32,210,200 for fiscal year 2011.

						(F)$35,431,220 for fiscal year 2012.

						(G)$38,974,342 for fiscal year 2013.

						(H)$42,871,776 for fiscal year 2014.

						(I)$47,158,953 for fiscal year 2015.

						(J)$51,874,849 for fiscal year

				2016.

						.

			6.Center for

			 Technological Advancement of Membrane Technology and Education

			(a)In

			 generalThe Secretary of the

			 Interior shall establish at the Orange County Water District located in Orange

			 County, California, a center for the expressed purposes of providing—

				(1)assistance in the development and

			 advancement of membrane technologies; and

				(2)educational support in the advancement of

			 public understanding and acceptance of membrane produced water supplies.

				(b)Management of

			 center

				(1)ContractsIn establishing the center, the Secretary

			 shall enter into contracts with the Orange County Water District for purposes

			 of managing such center.

				(2)PlanNot later than 90 days after the date of

			 enactment of this section, the Secretary, in consultation with the Orange

			 County Water District, shall jointly prepare a plan, updated annually,

			 identifying the goals and objectives of the center.

				(c)Authorization of

			 appropriationsThere are

			 authorized to carry out subsections (a) and (b), $2,000,000, for each of fiscal

			 years 2006 through 2011. Such sums shall remain available until

			 expended.

			(d)ReportNot later than one year after the date of

			 enactment of this section and annually thereafter, the Secretary, in

			 consultation with the Orange County Water District, shall provide a report to

			 Congress on the status of the center and its accomplishments.

			(e)Sunset of

			 authorityThis section shall

			 have no effect after the date that is 10 years after the date of the enactment

			 of this section.

			

